DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant’s amendments to the claims, filed August 3, 2021, are acknowledged. Claims 1 and 8 have been amended. No new matter has been added. Claims 1-20 are pending and currently considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (cited by Applicant in IDS filed September 12, 2018, US 20040253379 A) in view of Mase (US 20120043044 A1).
Regarding Claim 1, Sugita discloses a method for surface treatment of a cutting edge portion of a machining tool (“machining tool, such as a rotary cutting tool…covering a substrate of the machining tool with a hard coating for increasing wear resistance and durability of the machining…shot blasting operation” [0004]; “object of the present invention to further improve the wear resistance and durability of the coated body” [0006]), comprising: 
setting a treatment region, the treatment region including the cutting edge of the machining tool and an area in a vicinity of the cutting edge (“coated body…hard coating disposed on the substrate” [0009]; see Fig. 1A, drill 10 comprises fluted portion 16 which comprises cutting edges 12; “drill 10 as the coated body…selected portion substantially corresponds to the fluted portion 16, so that not only an axially distal end portion of the fluted portion 16…cutting edges 12) but also axially intermediate and proximal end portions of the fluted portion 16…are coated with the hard coating” [0050]); 
ejecting substantially spherical ejection particles having a median diameter of 1 to 20 um to the treatment region (“shot blasting…using suitable abrasive particles...diamond abrasive grains each having a size of #3000-#6000” [0052]; one of ordinary skill in the art would appreciate that #3000-#6000 grit would be about 4-8um which reads on the claimed range of 1-20um; see Fig. 2, diamond particles 44 are substantially spherical; to be clear, the abrasive diamond particles read on the ejection of particles having a median diameter of 1 to 20um; furthermore, Sugita additionally discloses wherein the diamond abrasive particles surround a spherical rubber particle with a diameter of 500um – see para. [0052], and one of ordinary skill in the art would recognize that to surround the bigger rubber particles with diamond particles (as seen in fig. 2), a larger amount of diamond particles will be required than the amount of rubber particles, and therefore one of ordinary skill in the art would recognize that the median diameter between 
Sugita discloses wherein the entirety of the treatment area is subjected to the smoothing operation (“it is preferable that the entirety of the hard coating is subjected to the surface smoothing 
Mase discloses a similar invention wherein a component is subjected to a shot blasting operation which results in 100% coverage from the shot blasting operation in order to provide adequate amounts of recesses to hold additive agents and reduce frictional resistance (“second blasting may be performed by ejecting a spherical abrasive…preformed until a coverage of 100% is achieved” [0024]; “not only is the contact resistance…significantly reduced…agent can easily flow into the recesses” [0031]; “presence of recesses also prevents workpiece from sticking…and allows the workpiece to slide easily…frictional resistance decreases” [0034]; “recesses be formed on the surface of the mold such that a coverage (the percentage of the area of the surface…covered by dents) of from 60% to 150%, more preferably, from 60% to 100%” [0057]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a projected area of the dimples occupying 30% or more of a surface area of the treatment region, as taught by Mase, for the invention disclosed by Sugita, in order to form a cutting tool which may better hold lubricating fluid in the recesses, and one which has reduced frictional resistance which would in turn increase the wear resistance of the cutting tool (see teachings by Mase above). To be clear, while the invention of Mase is directed towards shot blasting a mold, one of ordinary skill in the art would appreciate the teachings of Mase and relevance of reducing wear for a component which is in contact, for example sliding contact, with another component.

Regarding Claim 2, Sugita discloses wherein preliminary polishing of the treatment region is performed (“a first surface-smoothing step of smoothing the surface of the substrate 30 in a first shot-blasting operation effected with the surface abrading device…coating forming step…a second surface-smoothing step of smoothing the surface of the coating 32 in a second shot-blasting operation” [0058]) to produce a surface roughness Ra of 3.2um or less (see Fig. 9, ‘after first shot-blasting’, flute sections show Rz values ranging from 0.48-0.68um; one of ordinary skill in the art would appreciate that a surface with an Rz roughness of 0.48-0.68um would comprise a Ra surface roughness of 3.2um or less).

Regarding Claim 3, Sugita discloses wherein the preliminary polishing is performed by ejecting elastic abrasives in which abrasive grains are dispersed in each of an elastic body, or the abrasive grains are carried on each of a surface of the elastic body so that the elastic abrasives are slid on the treatment region (“shot blasting…abrasive particles…consisting of a rubber-made spherical body…abrasive grains…adhering to an outer surface of the soft core body” [0052]; “a first surface-smoothing step of smoothing the surface of the substrate 30 in a first shot-blasting operation effected with the surface abrading device 40…coating forming step…a second surface-smoothing step of smoothing the surface of the coating 32 in a second shot-blasting operation effected with the surface abrading device 40” [0058]; it would have been obvious to one of ordinary skill in the art that the ejection particles of the first surface smoothing step (preliminary polishing) were the same as those disclosed for the second shot-blasting operation (ejection of particles to the hard coating surface); “macro particles…removed from the surface, whereby the surface is smoothed” [0053]; one of ordinary skill in the art would appreciate that shot blasting and removal of the particles such that the particles smoothed the surface or created dimples would occur by the particles sliding during removal).

Regarding Claims 4, 9 and 10, Sugita discloses wherein the ejection particles are ejected on the treatment region to which a ceramic coating has been applied (“abrasive particles may be blown onto the surface of the hard coating” [0026]; see para. [0023]).

Regarding Claims 5, 11 and 12, Sugita discloses wherein a ceramic coating is applied to the treatment region after the ejection of the ejection particles (“a first surface-smoothing step of smoothing the surface of the substrate 30 in a first shot-blasting operation effected with the surface abrading device 40…coating forming step…a second surface-smoothing step of smoothing the surface of the coating 32 in a second shot-blasting operation effected with the surface abrading device 40” [0058]; see para. [0023]).


Additionally, Sugita further discloses wherein for the shot blasting operation, the ejected particles are elastic abrasives wherein abrasive grains are carried on each of a surface of the elastic body (see para. [0052]), and wherein blasting particles are slid on the treatment region after ejection (“macro particles…removed from the surface, whereby the surface is smoothed” [0053]; one of ordinary skill in the art would appreciate that shot blasting and removal of the particles such that the particles smoothed the surface or created dimples would occur by the particles sliding during removal). Thus, it also would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have (Claims 7 and 17-20) used the same elastic particles for shot blasting as disclosed by Sugita for the additional shot blasting steps, such as post-polishing, such that the particles when removed are slid to provide smoothing, in order to obtain an accurate surface roughness and so that the only 
Furthermore, Mase discloses multiple shot blastings to acquire a particular surface roughness and finish such that a component is subjected to a first blasting to adjust surface roughness, a second blasting to produce surface irregularities such as dimples, and a third blasting with elastic abrasives, wherein abrasive grains are kneaded in an elastic body or abrasive grains are carried on the surface of the elastic body, to adjust the peaks of the dimples such that they are flattened by the ejected abrasive sliding along the surface of the treatment area (see para. [0016]-[0020]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used (Claims 6 and 13-16) a post-polishing blasting to remove minute protrusions generated at a time of formation of the dimples after forming the dimples, as taught by Mase, and to have (Claims 7 and 17-20) also used elastic abrasives, wherein abrasive grains are kneaded in an elastic body or abrasive grains are carried on the surface of the elastic body, to adjust the peaks of the dimples such that they are flattened by the ejected abrasive sliding along the surface of the treatment area, as also taught by Mase, for the invention disclosed by Sugita. One would be motivated to use an additional shot blasting treatment after the initial shot blasting treatment which formed the dimples as a means of quality control to obtain a more precise surface profile or roughness; for example, a surface with a mirror finish or one which does prevents excessive wear to the cutting tool (“surface treatment method…blasting, without the need for…polishing…by hand to a mirror finish” [0027]; “peaks of the portions between the recesses…evened out and flattened…does not leave scratches on the surface of the workpiece…rapid wearing…due to contact with the surface of the workpiece can be prevented” [0028]; to be clear, while Mase is directed to the shot blasting of a mold, one of ordinary skill in the art would appreciate that such techniques be applied to other components such as cutting tools where tool life and wear resistance is of particular importance). One would be motivated to use the elastic particles disclosed by Mase, and also disclosed by Sugita (see above), as a means to use the same abrasive blasting particle for the entire blasting process.


In a treatment region including a cutting edge and an area in the vicinity of the cutting edge of a machine tool (“coated body…hard coating disposed on the substrate” [0009]; see Fig. 1A, drill 10 comprises fluted portion 16 which comprises cutting edges 12; “drill 10 as the coated body…selected portion substantially corresponds to the fluted portion 16, so that not only an axially distal end portion of the fluted portion 16…cutting edges 12) but also axially intermediate and proximal end portions of the fluted portion 16…are coated with the hard coating” [0050]).
Sugita discloses wherein the entirety of the treatment area is subjected to the smoothing operation (“it is preferable that the entirety of the hard coating is subjected to the surface smoothing operation” [0028]; see Fig. 2, ejected particles cover entire surface of the substrate), but does not 
Mase discloses a similar invention wherein a component is subjected to a shot blasting operation which results in 100% coverage from the shot blasting operation in order to provide adequate amounts of recesses to hold additive agents and reduce frictional resistance (“second blasting may be performed by ejecting a spherical abrasive…preformed until a coverage of 100% is achieved” [0024]; “not only is the contact resistance…significantly reduced…agent can easily flow into the recesses” [0031]; “presence of recesses also prevents workpiece from sticking…and allows the workpiece to slide easily…frictional resistance decreases” [0034]; “recesses be formed on the surface of the mold such that a coverage (the percentage of the area of the surface…covered by dents) of from 60% to 150%, more preferably, from 60% to 100%” [0057]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a projected area of the dimples occupying 30% or more of a surface area of the treatment region, as taught by Mase, for the invention disclosed by Sugita, in order to form a cutting tool which may better hold lubricating fluid in the recesses, and one which has reduced frictional resistance which would in turn increase the wear resistance of the cutting tool (see teachings by Mase above). To be clear, while the invention of Mase is directed towards shot blasting a mold, one of ordinary skill in the art would appreciate the teachings of Mase and relevance of reducing wear for a component which is in contact, for example sliding contact, with another component.

Claim 1-5 and 8-12 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sugita (cited by Applicant in IDS filed September 12, 2018, US 20040253379 A).
Regarding Claim 1, Sugita discloses a method for surface treatment of a cutting edge portion of a machining tool (“machining tool, such as a rotary cutting tool…covering a substrate of the machining tool with a hard coating for increasing wear resistance and durability of the machining…shot blasting operation” [0004]; “object of the present invention to further improve the wear resistance and durability of the coated body” [0006]), comprising: 

ejecting substantially spherical ejection particles having a median diameter of 1 to 20 um to the treatment region (“shot blasting…using suitable abrasive particles...diamond abrasive grains each having a size of #3000-#6000” [0052]; one of ordinary skill in the art would appreciate that #3000-#6000 grit would be about 4-8um which reads on the claimed range of 1-20um; see Fig. 2, diamond particles 44 are substantially spherical; to be clear, the abrasive diamond particles read on the ejection of particles having a median diameter of 1 to 20um; furthermore, Sugita additionally discloses wherein the diamond abrasive particles surround a spherical rubber particle with a diameter of 500um – see para. [0052], and one of ordinary skill in the art would recognize that to surround the bigger rubber particles with diamond particles (as seen in fig. 2), a larger amount of diamond particles will be required than the amount of rubber particles, and therefore one of ordinary skill in the art would recognize that the median diameter between all particles of 4um and 500um would be within the claimed range of 1-20um; to be clear, the term ‘median’ is taken to be the middle number of a data set found by ordering all data points from minimum to maximum value, thus the median diameter of a data set of particle diameters which comprises more than 50% particles to be of the smaller diameter particle would comprise a median for that data set which is the value of that smaller diameter; to be clear however, the abrasive particles of 4-8um (#3000-#6000) alone read on the claimed limitations) at an ejection pressure of 0.01 MPa to 0.7 MPa (“abrasive particles may be blown onto the surface of the hard coating, under an air pressure of about 0.1-1.0 MPa” [0026]; “having a pressure of about 0.5 MPA is ejected from an ejection nozzle….so that the abrasive particles 46 are blown onto workpiece…corresponds to the substrate 30 coated with the hard coating” [0052]) for forming dimples having an equivalent diameter of 1 to 18 um (“recesses each having the size of 0.5-6um” [0010]) and a depth of 0.02 to 1.0 um or less than 1.0 um (“surface smoothed to have a roughness with maximum height Rz of not larger than 1.2 um” [0009]; see Fig. 9, flute section after second shot-blasting 

Regarding Claim 2, Sugita discloses wherein preliminary polishing of the treatment region is performed (“a first surface-smoothing step of smoothing the surface of the substrate 30 in a first shot-blasting operation effected with the surface abrading device…coating forming step…a second surface-smoothing step of smoothing the surface of the coating 32 in a second shot-blasting operation” [0058]) to produce a surface roughness Ra of 3.2um or less (see Fig. 9, ‘after first shot-blasting’, flute sections show Rz values ranging from 0.48-0.68um; one of ordinary skill in the art would appreciate that a surface with an Rz roughness of 0.48-0.68um would comprise a Ra surface roughness of 3.2um or less).

Regarding Claim 3, Sugita discloses wherein the preliminary polishing is performed by ejecting elastic abrasives in which abrasive grains are dispersed in each of an elastic body, or the abrasive grains are carried on each of a surface of the elastic body so that the elastic abrasives are slid on the treatment region (“shot blasting…abrasive particles…consisting of a rubber-made spherical body…abrasive grains…adhering to an outer surface of the soft core body” [0052]; “a first surface-smoothing step of smoothing the surface of the substrate 30 in a first shot-blasting operation effected with the surface abrading device 40…coating forming step…a second surface-smoothing step of smoothing the surface of the coating 32 in a second shot-blasting operation effected with the surface abrading device 40” [0058]; it would have been obvious to one of ordinary skill in the art that the ejection particles of the first surface smoothing step (preliminary polishing) were the same as those disclosed for the second shot-blasting 

Regarding Claims 4, 9 and 10, Sugita discloses wherein the ejection particles are ejected on the treatment region to which a ceramic coating has been applied (“abrasive particles may be blown onto the surface of the hard coating” [0026]; see para. [0023]).

Regarding Claims 5, 11 and 12, Sugita discloses wherein a ceramic coating is applied to the treatment region after the ejection of the ejection particles (“a first surface-smoothing step of smoothing the surface of the substrate 30 in a first shot-blasting operation effected with the surface abrading device 40…coating forming step…a second surface-smoothing step of smoothing the surface of the coating 32 in a second shot-blasting operation effected with the surface abrading device 40” [0058]; see para. [0023]).

Regarding Claim 8, Sugita discloses a structure of a cutting edge portion of a machining tool (see Fig. 1A), the structure comprising dimples having an equivalent diameter of 1 to 18 um (“recesses each having the size of 0.5-6um” [0010]) and a depth of 0.02 to 1.0 um or less than 1.0 um (“surface smoothed to have a roughness with maximum height Rz of not larger than 1.2 um” [0009]; see Fig. 9, flute section after second shot-blasting shows Rz ranging from 0.76-1.06um; one of ordinary skill in the art would appreciate that a surface with an Rz of 1.2um or less would comprise recesses with a depth of 1um or less; additionally, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05) in a treatment region including a cutting edge and an area in the vicinity of the cutting edge of a machine tool (“coated body…hard coating disposed on the substrate” [0009]; see Fig. 1A, drill 10 comprises fluted portion 16 which comprises cutting edges 12; “drill 10 as the coated body…selected portion substantially .

Claim 6-7 and 13-20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sugita, as applied to alternatively rejected claims 1-5 above, respectively, and further in view of Mase (US 20120043044 A1).
Regarding Claims 6-7 and Claims 13-20, Sugita is silent towards (Claims 6 and 13-16) post polishing such that the post polishing is performed to the treatment region for removing minute protrusions generated at a time of formation of the dimples after forming the dimples, and (Claims 7 and 17-20) wherein the post polishing is performed by ejecting elastic abrasives in which abrasive grains are dispersed in each of an elastic body, or the abrasive grains are carried on each of a surface of the elastic body so that the elastic abrasives are slid on the treatment region. However, Sugita teaches wherein shot blasting parameters may be modified to impart particular surface properties (“a condition for the shot blasting operation, such as the pressure of the ejected air, the amount of the supplied abrasive particles…operation time…area of the surface subjected…such that the surface has a desired roughness and recesses each having a desired size” [0053]), and it is well-known in the art of shot blasting that multiple passes may be required to impart the desired surface finish. It is also well known in the art of surface modification and polishing to provide first a rough pass of polishing with a first set of parameters followed by a finer polishing pass comprised of a second set of parameters to obtain a particular surface profile. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that (Claims 6 and 13-16) an additional shot blasting be included, for example with a modification to provide a specifically post-polishing step, as it is well-known in the art to provide a 
Additionally, Sugita further discloses wherein for the shot blasting operation, the ejected particles are elastic abrasives wherein abrasive grains are carried on each of a surface of the elastic body (see para. [0052]), and wherein blasting particles are slid on the treatment region after ejection (“macro particles…removed from the surface, whereby the surface is smoothed” [0053]; one of ordinary skill in the art would appreciate that shot blasting and removal of the particles such that the particles smoothed the surface or created dimples would occur by the particles sliding during removal). Thus, it also would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have (Claims 7 and 17-20) used the same elastic particles for shot blasting as disclosed by Sugita for the additional shot blasting steps, such as post-polishing, such that the particles when removed are slid to provide smoothing, in order to obtain an accurate surface roughness and so that the only modification needed between the blasting steps and the post-polishing steps are machine operation parameters. 
Furthermore, Mase discloses multiple shot blastings to acquire a particular surface roughness and finish such that a component is subjected to a first blasting to adjust surface roughness, a second blasting to produce surface irregularities such as dimples, and a third blasting with elastic abrasives, wherein abrasive grains are kneaded in an elastic body or abrasive grains are carried on the surface of the elastic body, to adjust the peaks of the dimples such that they are flattened by the ejected abrasive sliding along the surface of the treatment area (see para. [0016]-[0020]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used (Claims 6 and 13-16) a post-polishing blasting to remove minute protrusions generated at a time of formation of the dimples after forming the dimples, as taught by Mase, and to have (Claims 7 and 17-20) also used elastic abrasives, wherein abrasive grains are kneaded in an elastic body or abrasive grains are carried on the surface of the elastic body, to adjust the peaks of the dimples such that they are flattened by the ejected abrasive sliding along the surface of the treatment area, as also taught by Mase, for the invention disclosed by Sugita. One would be motivated to use an additional shot blasting treatment after the initial shot blasting treatment which formed the dimples as a . 

Claim 6-7 and 13-20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sugita, as applied to alternatively rejected claims 1-5 above, respectively, and further in view of Kobayashi (US 20150128674 A1).
Regarding Claims 6 and 13-16, Sugita is silent towards post polishing such that the post polishing is performed to the treatment region for removing minute protrusions generated at a time of formation of the dimples after forming the dimples; however, it is well-known in the art of shot blasting that multiple passes may be required to impart the desired surface finish. 
For example, Kobayashi discloses a method wherein a component is shot blasted, evaluated for surface quality, and then shot blasted again in order to obtain the desired surface profile, for example by tailoring shot blasting conditions if needed (see Fig. 3).
Sugita also teaches wherein shot blasting parameters may be modified to impart particular surface properties (“a condition for the shot blasting operation, such as the pressure of the ejected air, the amount of the supplied abrasive particles…operation time…area of the surface subjected…such that the surface has a desired roughness and recesses each having a desired size” [0053]). Additionally, it is well-known in the art of surface modification and polishing to provide first a rough pass of polishing with a first set of parameters followed by a finer polishing pass comprised of a second set of parameters to obtain a particular surface profile.


Regarding Claims 7 and 17-20, Sugita in view of Kobayashi teach post-polishing after dimple formation (see claim 6 rejection above) wherein the conditions are modified for the post-polishing to provide the desired surface profile and one which is more accurate to the roughness desired. Sugita further discloses wherein the ejected particles are elastic abrasives wherein abrasive grains are carried on each of a surface of the elastic body (see para. [0052]), and wherein blasting particles are slid on the treatment region after ejection (“macro particles…removed from the surface, whereby the surface is smoothed” [0053]; one of ordinary skill in the art would appreciate that shot blasting and removal of the particles such that the particles smoothed the surface or created dimples would occur by the particles sliding during removal). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used the same particles for shot blasting as disclosed by Sugita for the additional shot blasting steps such as post-polishing to obtain an accurate surface roughness, such that the only modification needed between the blasting steps and the post-polishing steps are machine operation parameters. 

Claims 6-7 and 13-20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sugita, as applied to alternatively rejected claims 1-5 above, respectively, and further in view of Mrak (US 20110217907 A1).

For example, Mrak teaches that it is well known in the art wherein both a surface with an ‘anchor profile’ and one which is clean and free of mill scale and foreign matter is most desirable prior to coating a surface (“white metal blast cleaning” means that the target should be free from all visible rust, mill scale, paint, and foreign matter” [0009]; “higher quality “anchor profile”…allows good coating adherence” [0011]; “peened surface results in the edges around the dimple…coating over non-visual contamination results in accelerated failure of protective coatings…additional processing is typically used to compensate for the inability of traditional machines to provide the desired surface…can be additional…blasting processing” [0012]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used post polishing such as “white metal blast cleaning” and therefore further shot blasting, to clean the surface of the treatment region, as taught by Mrak, after formation of the dimples from the first shot blasting and thus prior to the coating, for the invention disclosed by Sugita. One would be motivated to use a post-polishing shot blasting treatment after the first shot blasting disclosed by Sugita and before coating in order to clean the surface of the treatment area and remove any foreign matter or mill scale prior to coating to ensure proper adherence of the coating (see teaching above by Mrak). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included multiple shot blasting steps, such as a cleaning step after the second blasting step to the coating, in order to provide a part that not only comprised the desired surface roughness, but one which was clean of foreign matter and ready to be used in production of parts without contaminating or flawing those components. 

Regarding Claims 7 and 17-20, Sugita in view of Mrak teach post-polishing after dimple formation (see claim 6 rejection above). Mrak does not expressly disclose the particle details in post-polishing or cleaning. However, Sugita discloses wherein the ejected particles are elastic abrasives wherein abrasive . 

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of Mase 2020 (U.S. Patent No. US 10857695 B2). Although the claims at issue are not identical, the instant claim fully encompasses those of the issued patent. Specifically, the scope of the claim is not patentably distinct from those of the patent because the instant claims are broader and fully include the features of Claims 1, 4 and 6 of Mase 2020, except that the component is a cutting tool and therefore that the treatment region is on the edge of a cutting tool. However, it would be obvious to one of ordinary skill in the art that the invention of Mase 2020 be applied to a component such as a cutting tool, and therefore a treatment region comprising an edge portion thereof, because it is well-known in the art that cutting tools require hard ceramic coatings or are made of ceramic materials. Additionally, while the amended claim requires that the dimples are formed due to deformation caused by collision of the ejection particles, it would be obvious that the ejection of particles of Mase 2020 (see Claim 1 of Mase 
Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being  unpatentable over claims 1,4, 6, and 8 of co-pending Application No. 16/084,356 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 4 of co-pending application 16/084,356 claim all the features required by Claim 1 of the instant invention. Additionally, claims 6 and 8 of co-pending application 16/084,356 require the same scope of features articulated in claim 8 of the instant application. Additionally, while the amended claims of the instant invention require that the dimples are formed due to deformation caused by collision of the ejection particles, it would be obvious that the ejection of particles of the co-pending application (see Claim 4 of co-pending application) behave in the same way such that the collision of the ejection particles cause deformation resulting in the dimples, as is well-known in the art of shot-blasting.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive.
Regarding Claims 1 and 8, and therefore dependent Claims 2-7 and 9-20 respectively, Applicant argues that macroparticles exist on the ceramic coating, and that shot blasting is performed on the ceramic coating to eliminate the macroparticles and form recesses. Applicant argues that the recesses of Sugita are formed by the removal of macroparticles from the TiCN coating. Applicant specifically argues that the macroparticles are peeled off from the hard coating, which is different than deformation caused by the collision of the ejected particles. This argument is not found persuasive. 
Firstly, Applicant incorrectly quotes the disclosure of Sugita. Sugita does not use the term “peeling” in the disclosure. Secondly, it is unclear if Applicant is arguing that Sugita teaches macroparticles, which are different than the particles used for the shot blasting. One of ordinary skill in the 

Regarding dependent Claim 2, Applicant argues that the present invention discloses a Ra higher than that required by Sugita. Specifically, Applicant argues that the Ra value is about 1/10 of the Rz value typically, and therefore the present invention would disclose an Ra which would equate to an Rz above Sugita’s roughness limit of 1.2um or less.
However, the claim language only requires that the Ra be 3.2um or less. One of ordinary skill in the art would appreciate that an Rz of 1.2um or less as disclosed by Sugita would have an Ra of 3.2um or less. Furthermore, by Applicant’s own suggestion that Ra is 1/10 that of Rz, the Rz of Sugita equates to an Ra of about 0.12um or less, which reads on the claimed 3.2um or less. Thus, this argument is not found persuasive.

Regarding the double patenting rejections, Applicant argues that the newly amended feature requiring “deformation due to the collision of ejected particles” differentiates it from the co-pending application and US patent (Mase 2020) such that the present application is patentably different. This argument is not found persuasive, as one of ordinary skill in the art would appreciate that it would be obvious that the ejection of particles of Mase 2020 (see Claim 1 of Mase 2020) and that of co-pending .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735